DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed 12/16/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 18-27 and 29-31 are pending in the application.
Claim(s) 28 is/are canceled and claim(s) 29-31 is/are newly added in the reply filed on 12/16/2021.
Claims 18-27 and 29-31 are examined on the merits.
Response to Arguments
With respect to the claim rejection(s) under 35 U.S.C § 103, Applicant’s amendments necessitate a new ground(s) of rejection.
Applicant’s arguments with respect to claim 18 has been considered but are moot because the new ground of rejection does not rely on the same combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference Deibler (DE 102014106518) is applied as primary reference, reference Carr (WO 2017019868) is applied as secondary reference, and references Petersen (US PGPUB 20060135050) and Dunn (US PGPUB 20160022885) remain as secondary references. 
Applicant argues that “Petersen is a wound sanding device and desires a hard-abrasive surface rather than the soft surface with the properties as claimed”. Applicant’s argument is not found persuasive because Petersen is applied for teaching a technique 
With respect to the drawing objection(s), applicant’s amendment(s) to the specification has/have overcome the objections. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant’s amendment(s) to the claim(s) has/have overcome the rejection(s). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under 35 U.S.C 103 as being unpatentable over Deibler (DE 102014106518) in view of Dunn (US PGPUB 20160022885) and Locke (US PGPUB 20180272052).
Regarding claim 18, Deibler discloses a wound debridement device (a wound dressing 10 for using in wound cleansing, promoting of the formation of granulation tissue and reducing wound edema formation: Abstract, ¶0002 and claim 18) comprising:
a first foam layer (a first foam layer 1: Abstract and Fig. 1) coupled to a second foam layer (a second foam layer 2: Abstract and Fig. 1) that is different from the first foam layer (the first foam layer 1 coupled to the second foam layer 2 that is different from the first foam layer 1: Abstract, ¶0001, and Fig. 1);
wherein the first foam layer has a first surface that is exposed (the first foam layer 1 has a first surface that is exposed to a wound base 7: Fig. 2) and a second surface that is coupled to the second foam layer (Figs. 1-2);
wherein the first surface includes a central portion (see annotated Fig. 1) and an edge portion (see annotated Fig. 1) surrounding an entirety of the central portion (see 
Deibler discloses/suggests that the first and second foam layers comprising pores (¶0077 and Fig. 1), but does not disclose the pore sizes and Compression Load Deflection measured at 25% ranges.
Deibler further discloses/suggests that the pores of the first foam layer 1 are larger than the pores of the second foam layer 2 (¶0077) and the wound dressing 10 can be adjusted to tailor the size and contour of the wound to be treated (¶0077).
In the same field of endeavor, wound dressings, Dunn discloses a negative pressure treatment system 101 comprising one or more foam layers 102-104 and 200 (¶0068, 0081, and Figs. 1-2). Dunn further discloses/suggests that the foam layer 200 has a porosity in a range of 60-200 pore per inch (ppi) (¶0081) for the benefits of forming a less rigid foam structure and minimizing granulation tissue formation (¶0081). The taught ppi range overlaps the claimed range. In addition, Dunn further implicitly discloses/suggests that a foam layer having a porosity of less than 60 ppi forming a more rigid foam structure.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second foam layers of Deibler by selecting pore per inch within the claimed ranges, similar to that disclosed/suggested by Deibler and Dunn, in order to form larger pores in the first foam layer, to form a soft foam structure in the first foam layer and to minimize granulation tissue formation, and to form a more rigid foam structure in the second foam layer, as 
In the same field of endeavor, wound dressings, Locke’052 discloses/suggests foam materials under compression (¶0058). Locke’052 further discloses/suggests a foam block 134 comprising a Compression Force Deflection (CFD) that is greater a CFD of a tissue interface manifold 108 (¶0058). Locke’052 also discloses/suggests the foam block 134 may have a CFD of about 4 kPA (which is equivalent to 0.58 psi; thus, the taught CFD is close to the claimed CFD range) and the tissue interface 108 may have a 25% CFD of about 2 kPa (which is equivalent to 0.30 psi; thus, the taught CFD is within the claimed CFD range ) for the benefit of making the foam block more resistant to deformation than the tissue interface manifold (¶0058). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing a 25% CFD of the second foam layer greater than a 25% CFD of the first foam layer (tissue interface layer) yields the predictable result of making the second foam layer more resistant to deformation than the first foam layer.    
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second foam layers of Deibler in view of Dunn by selecting CFDs within the claimed ranges, similar to that disclosed/suggested by Locke’052, in order to provide a CFD of the second foam layer greater than a CFD of the first foam layer and make the second foam layer more resistant to deformation than the first foam layer, as suggested in ¶0058 of Locke’052, as it has been held that a prima facie case of obviousness exists when the claimed 
Thus, the wound debridement device of Deibler in view of Dunn and Locke’052 is capable of adapting to clean a wound by capturing and retaining wound debris in the plurality of grooves.

    PNG
    media_image1.png
    517
    913
    media_image1.png
    Greyscale

Claim(s) 19-20, 22, and 25 is/are rejected under 35 U.S.C 103 as being unpatentable over Deibler in view of Dunn and Locke’052, as applied to claim 18 above, and further in view of Petersen (US PGPUB 20060135050).
claim 19, Deibler in view of Dunn and Locke’052 discloses all the limitations as discussed above for claim 18.
Deibler in view of Dunn and Locke’052 does not disclose wherein the plurality of grooves is oriented in a pattern of substantially parallel grooves.
In an analogous art for being directed to solve the same problem, removing material from a surface, Petersen discloses an abrasive article (402) that is used in a wide variety of end use applications (¶0005). Petersen further discloses/suggests that a plurality of grooves (abrasive free holes 462: ¶0036 and Fig. 7) is oriented in a pattern of substantially parallel grooves (see annotated Fig. 7 above) for the benefit of improving the conformability of the article (¶0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first foam layer of Deibler in view of Dunn and Locke’052 by rearranging the plurality of grooves, similar to that disclosed/suggested by Petersen, in order to improve the conformability of the article, as suggested in ¶0036 of Petersen and as it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See MPEP § 2144.04 (VI) (C).

    PNG
    media_image2.png
    436
    619
    media_image2.png
    Greyscale

Regarding claim 20, Deibler in view of Dunn and Locke’052 discloses all the limitations as discussed above for claim 18.
Deibler in view of Dunn and Locke’052 does not disclose wherein the plurality of grooves includes a first set of grooves are in one direction and a second set of grooves in a direction perpendicular to the first set of grooves and wherein each of the plurality of grooves is separated from an adjacent groove by a ridge.
Peterson further discloses/suggests that the plurality of grooves includes a first set of grooves are in one direction and a second set of grooves in a direction perpendicular to the first set of grooves (see annotated Fig. 7 above) for the benefits of improving the conformability of the article (¶0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first foam layer of Deibler in view of Dunn and Locke’052 by rearranging the plurality of grooves, similar to that disclosed/suggested by Petersen, in order to improve the conformability of the article, as suggested in ¶0036 of Petersen and as it has been held that a mere rearrangement of 
Regarding claims 22 and 25, Deibler in view of Dunn and Locke’052 discloses all the limitations as discussed above for claim 18.
Deibler does not disclose that an outer perimeter of the device is substantially triangular and formed by three sides, with an adjacent two sides of the three sides meeting at an apex, and the apex has rounded corners; however, Deibler further suggests that the wound dressing 10 can be adjusted to tailor the size and contour of the wound to be treated (¶0077).
Petersen further discloses/suggests that the abrasive article is sized/shaped in order to match a particular working surface shape and/or fit comfortably in a user’s hand (¶0003 and 0041). 
Dunn further discloses/suggests that one or more foam layers (102 and 104) can be cut to size for the benefit of fitting the foam layers within the wound (¶0068). 
From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of shaping the outer perimeter of the foam layers to triangular shape formed by three sides, with an adjacent two sides of the three sides meeting at an apex, and the apex has rounded corners yields the predictable results of matching the foam layers with a particular working surface shape, fitting comfortably in a user’s hand and/or fitting the foam layers within the wound.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Deibler in view In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).
(See MPEP §§ 2143 (I) (C & G) and 2144.04 (IV) (B)). 
Claim(s) 21, 23-24, 26, and 29 is/are rejected under 35 U.S.C 103 as being unpatentable over Deibler in view of Dunn and Locke’052, as applied to claim 18 above, and further in view of Carr (WO 2017019868 – of record).
Regarding claim 21, Deibler in view of Dunn and Locke’052 discloses all the limitations as discussed above for claim 18.
Deibler discloses that the first foam layer is coupled to the second foam layer (Abstract and ¶0001), but does not disclose that the first foam layer is coupled to the second foam layer by an adhesive layer.
In the same field of endeavor, wound dressings, Carr discloses a multilayer foam comprising a first and second foam layers (Abstract). Carr further discloses that the first foam layer (151) is coupled to the second foam layer (155) by an adhesive layer (an interface layer 153 is interposed between 151 and 155 for bonding 151 and 155 together: ¶0070 and Fig. 2; thus, the interface layer 153 reads on the adhesive layer) for the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound device of Deibler in view of Dunn and Locke’052 by incorporating an adhesive layer, similar to that disclosed by Carr, in order to bond the two foam layers and control a moisture vapor transmission rate of the foam layers, as suggested in ¶0070 of Carr.
Regarding claims 23 and 24, Deibler in view of Dunn and Locke’052 discloses all the limitations as discussed above for claim 18.
Deibler further discloses wherein the first foam layer has a first thickness and the second foam layer has a second thickness (¶0024 and Figs. 1-2), but does not disclose wherein the first thickness is less than the second thickness.
Carr further discloses/suggests that the first foam layer has a first thickness and the second foam has a second thickness (the foam layers have independent thickness: ¶00105), and the first thickness is less the second thickness (the first layer is thinner than the second layer: ¶00105) and wherein a ratio between the first thickness and the second thickness is 1:2 (Carr suggests that the layer thickness is variable and the layers are customized for softness, conformability, foam strength, foam hydrophilic properties, etc: ¶00106; thus, Carr implicitly discloses this claimed limitation) for the benefits of customizing foam layers for a particular purpose such as different concentrations or types of medicament or permit greater control over release of those components into a wound or softness, conformability, foam strength, foam hydrophilic properties, other layer properties, or combination thereof (¶00106).

Regarding claim 26, Deibler in view of Dunn and Locke’052 discloses all the limitations as discussed above for claim 18.
Deibler does not disclose wherein each of the plurality of grooves is separated from an adjacent groove by a ridge, where the ridge has an exposed ridge surface defined at the first surface of the first foam, and an angle measured from the exposed ridge surface to the adjacent groove is 90 degrees.
Carr discloses/suggests wherein each of the plurality of grooves is separated from an adjacent groove by a ridge (see annotated Fig. 6B below), where the ridge has an exposed ridge surface defined at the first surface of the first foam (¶0093 and Fig. 6B), and an angle measured from the exposed ridge surface to the adjacent groove is 90 degrees (see annotated Fig. 6B below). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Deibler in 

    PNG
    media_image3.png
    446
    682
    media_image3.png
    Greyscale

Regarding claim 29, Deibler in view of Dunn and Locke’052 discloses all the limitations as discussed above for claim 18.
Deibler discloses wherein each of the plurality of grooves in the first surface of the first foam layer (discussed in claim 18 above). 
Deibler does not disclose wherein each of the plurality of grooves in the first surface of the first foam layer for a depth of at least 50% of a thickness of the first foam layer. 
Carr further suggests that the height/depth of each groove is variable for the benefit of creating more surface area while reducing the wound contact area and improving absorption rate while decreasing wound adherence upon dressing removal (¶0093). From these teachings, a person having ordinary skill in the art would have recognized/deduced that making the plurality of grooves in the first surface of the first foam layer for a depth 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first foam layer of Deibler in view of Dunn and Locke’052 by changing the depth of the plurality of grooves in the first surface of the first foam layer, as suggested in ¶0093 of Carr and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. Further, one would have been motivated to make the depth of first surface of the first foam layer at least 50% of a thickness of the first foam layer in order to create more surface area while reducing the wound contact area and improve absorption rate while decreasing wound adherence upon dressing removal. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). (See MPEP § 2144.04 (IV) (A)). Thus, the plurality of grooves in the first surface of the first foam layer is capable of collecting slough material from a wound.
Claim(s) 27 and 30-31 is/are rejected under 35 U.S.C 103 as being unpatentable over Deibler in view of Dunn and Locke’052, as applied to claim 18 above, and further in view of Locke (US PGPUB 20180353336).
Regarding claims 27 and 30, Deibler in view of Dunn and Locke’052 discloses all the limitations as discussed above for claim 18.
Deobler further discloses that the first and second foam layers comprising Compression Load Deflection (compression harness), but does not disclose wherein the first foam layer comprising a Compression Load Deflection measured at 65% in a range 
In the same field of endeavor, wound dressings, Locke’336 discloses/suggests a dressing having at least three layers assembled in a stacked relationship (Abstract). Locke’336 further discloses/suggests that the foam layer having the 65% compression load deflection at least 0.43 psi (¶0055; the taught 65% CLD range is within the claimed range; See MPEP § 2131.03) for the benefit of providing suitable foam layer for different types of therapy (¶0055). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first foam layer of Deibler in view of Dunn and Locke’052 by selecting a Compression Load Deflection measured at 65% in claimed range, in order to provide suitable foam layer for different types of therapy, as suggested in ¶0055 of Locke’336 and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). Further, one having ordinary skill in the art would be motivated to tailor a 65% CLD of the first foam layer in a range between 0.50 to 0.60 psi in order to provide suitable foam layer for different types of therapy, as suggested in ¶0055 of Locke’336.
Locke’052 further discloses/suggests a foam block 134 comprising a Compression Force Deflection (CFD) that is greater a CFD of a tissue interface manifold 108 (¶0058) for the benefit of making the foam block more resistant to deformation than the tissue interface manifold (¶0058). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second foam layer of Deibler in view of Dunn, Locke’052, and Locke’336 by selecting a Compression Load Deflection measured at 65% in claimed range, as it has been held that that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art. Further, one having ordinary skill in the art would be motivated to tailor a 65% CLD of the second foam layer in a range between 0.65 to 0.75 psi in order to make the second foam layer more resistant to deformation than the first foam layer, as suggested in ¶0058 of Locke’052.
Regarding claim 31, Deibler in view of Dunn and Locke’052 discloses all the limitations as discussed above for claim 18.
Deibler further discloses wherein the second foam layer (2) is hydrophobic (¶0077).
Deibler disclose wherein the first foam layer is hydrophobic, but does not disclose the first foam layer is hydrophilic.
Locke’336 further discloses/suggests to have a hydrophilic foam layer (¶0091) for the benefit of wicking fluid away from a tissue site (¶0091). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first foam layer of Deibler in .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781